Case 20-13013-elf      Doc 13     Filed 07/20/20 Entered 07/20/20 10:35:41            Desc Main
                                  Document      Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)

       IN RE:
                RALPH T. ELLINGSWORTH               : CHAPTER 7
                                                    :
                                                    : No. 20-13013-elf

          ENTRY of APPEARANCE and REQUEST for SERVICE of NOTICES

TO THE CLERK :

       Kindly enter my appearance on behalf of Philadelphia Federal Credit Union in the above.

All parties shall serve notices directed to my client upon me at the address appearing below.

                              KAPLIN STEWART MELOFF REITER & STEIN, P.C.

                      By:     /S/ William J. Levant, Esquire
                              William J. Levant, Esquire
                              KAPLIN STEWART MELOFF REITER & STEIN, P.C.
                              910 Harvest Drive
                              Post Office Box 3037
                              Blue Bell, PA 19422
                              (610)260-6000
                              (610)684-2020 – Telecopier
                              wlevant@kaplaw.com
                              Counsel for Philadelphia Federal Credit Union
Case 20-13013-elf        Doc 13    Filed 07/20/20 Entered 07/20/20 10:35:41            Desc Main
                                   Document      Page 2 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)

       IN RE:
                RALPH T. ELLINGSWORTH                : CHAPTER 7
                                                     :
                                                     : No. 20-13013-elf

                         CERTIFICATION OF SERVICE/MAILING

    I, William J. Levant, Esq., hereby certify that on July 20, 2020, I did send a copy of the
foregoing Entry of Appearance, via first class mail, postage prepaid (except as noted) to the
following:

Robert H. Holber                                     Served by ECF system
CHAPTER 7 TRUSTEE

Office of the U.S. Trustee                           Served by ECF system

Ralph T. Ellingsworth
1400 Pleasant Drive
Feasterville Trevose, PA 19053

Brad J. Sadek, Esquire                               Served by ECF system


                              KAPLIN STEWART MELOFF REITER & STEIN, P.C.

                       By:    /S/ William J. Levant, Esquire
                              William J. Levant, Esquire
                              KAPLIN STEWART MELOFF REITER & STEIN, P.C.
                              910 Harvest Drive
                              Post Office Box 3037
                              Blue Bell, PA 19422
                              (610)260-6000
                              (610)684-2020 – Telecopier
                              wlevant@kaplaw.com
                              Counsel for Philadelphia Federal Credit Union
